Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 02/16/2022.
3.	Claims 1-20 are currently pending in this Office action. 

Claim Rejections - 35 USC § 112
4.	The 35 U.S.C. 112 rejections made in the prior Office action are withdrawn in view of the claim amendment filed on 02/16/2022.  However, new 35 U.S.C. 112, second paragraph rejections are made as set forth below:
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “proactively” in claim 1, 8 and 15 (i.e., line 8 of claim 1; line 12 of claim 8; or line 9 of claim 15) is a relative term which renders the claim indefinite. Furthermore, the proactively”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required.  
	Claims 1, 8 and 15 recite the limitation of “wherein the query intent includes positive and negative exclusion conditions” (emphasis added) (i.e., line 4 of claim 1; lines 8-9 of claim 8; or line 5 of claim 15).  It is unclear what exactly the term “conditions” refers to, and how this limitation is compared to the limitation of “wherein the received search query includes inclusion and exclusion criteria” (emphasis added) in claims 4, 12 or 18.  It appears that the terms “conditions” and “criteria” refer to the same thing.  Clarification is required.
Claims 1, 8 and 15 recite the limitation of "the search query" in line 6 of claim 1; line 10 of claim 8; or line 7 of claim 15.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests to change the limitation “the search query” to “the received search query”.  Appropriate correction is required.
	Claims 1, 8 and 15 recite the limitation of “applying a parsing mechanism that identifies inclusion and exclusion criteria omitted as stop words and prunes the knowledge graph” (i.e., lines 17-19 of claim 1; lines 22-24 of claim 8; or lines 18-20 of claim 15).  However, the specification discloses (in paragraphs 0034-0038; figures 3-4) that “FIG. 4 shows a process of NSP parser 256.  The process 400 begins with the search query 402 of “Picture of flowers except blue flowers”.  NSP parser 256 implements the filter word list which ca be system or user defined…”  More specifically, according to figure 4, it appears that the above parsing step happens prior to the recited limitation of “recognizing exclusion criteria based on the stop words…” (i.e., line 8 of claim 1).  Clarification is required. 
wherein the analyzing includes parsing the received content using natural language processing to subject, topic, nouns phrase and query intent” (emphasis added).  In addition, claims 1, 8 and 15 recite the limitation of “applying a parsing mechanism that identifies inclusion and exclusion criteria omitted as stop words and prunes the knowledge graph” (i.e., lines 17-19 of claim 1; lines 22-24 of claim 8; or lines 18-20 of claim 15).  In view of the specification, as disclosed in paragraph 0014 that “In certain embodiments, a parsing mechanism or natural language processing (NLP) parser, identifies inclusion/exclusion criteria that are omitted as stop words (e.g., “not”, “without”, “but”, etc.)”, it appears that the recited limitations of “parser mechanism” (i.e., in claims 1, 8 or 15) and the “natural language processing (NLP)” (i.e., claims 3, 11 or 17) refer to the same thing.  Thus, it is unclear whether or not the recitations in claims 3, 11 and 17 are repetition of what’s already recited in claims 1, 8 or 15.  Clarification is required.  
Claims 7 and 20 recite the limitation of "the received content" (i.e., line 2 of claim 7; line 1 of claim 20).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
 	Claims not specifically mentioned above are also rejected by their dependency on a rejected claim.



Claim Rejections - 35 USC § 101
7.	Applicant’s arguments regarding the 35 U.S.C. 101 rejection made in the remarks, page 8 are not persuasive.  The examiner maintains the rejection and the further explanation is set forth below:
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claims 8-14, these claims are not statutory because these claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  More specifically, the mere recitation of “a processor”, “a data bus” and “a computer-usable medium” in claim 8 lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  These claims are, at best, functional descriptive material (i.e., software) per se. 

10.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite to analyze the received search query; create a knowledge graph based on the received search query; apply a parsing mechanism that identifies inclusion and exclusion criteria omitted as stop words and prunes the knowledge graph.

Claims 1, 8 and 15:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?

Yes.  The claim as a whole recites a method of analyzing the received search query; during pre-processing of the search query, removing words in a stop world list during indexing; recognizing exclusion criteria based on the stop words; determine a negative exclusion context to refine the query intent; creating a knowledge graph based on the received search query; determining a set of branches of the knowledge graph; identifying negative intent branches based on the exclusion context and applying a parsing mechanism that identifies inclusion and exclusion criteria omitted as stop words and prunes the knowledge graph.  The claim recites an abstract idea.


No.  The claim recites no specific additional elements except that the claim recites a “computer-implemented method” in the preamble or “a parsing mechanism” in the claim.  The generic “computer-implemented method” recitation is no more than mere instructions to apply to exception using a generic computer component.  Accordingly, this recitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.    
2B: Claim provides an Inventive Concept?
No.  As discussed with respect to Step 2A, Prong 2, the recitation of “computer-implemented method” in the preamble or “a parsing mechanism” in the claim amounts to no more than mere instructions to apply the exception using a generic “computer”.  The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic “computer” cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.


Claims 2-7, 9-14 and 16-20 do not cure the deficiencies of independent claims 1, 8 or 15.  Therefore, claims 2-7, 9-14 and 16-20 are not patent eligible due to the similar rationale applied to claims 1, 8 or 15. 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 10,248,738 (hereinafter Clark) in view of non-patent literature “An Approach To Sentiment Analysis Using Lexicons With Comparative Analysis of Different Techniques”, IOSR Journal of Computer Engineering (IOSR-JCE), e-ISSN: 2278-0661, p-ISSN: 2278-8727, Volume 18, Issue 3, Ver. 1 (May-Jun. 2016), PP53-57 (hereinafter Hardeniya).

Regarding claims 1, 8 and 15, Clark discloses a computer-implemented method for processing in sentiment detection comprising:
analyzing received search query as to a subject (i.e., the subject), noun phrase (i.e., the noun phrases) and query intent (i.e., the target concept), wherein the query intent includes positive and negative exclusion conditions (col. 5, lns. 66-col. 6, lns. 41; col. 8, lns. 4-9; col. 13, lns. 4-9; utilizing the tokenizer);
determining a negative exclusion context and emphasis of the received search query with a filter word list to refine the query intent; creating a knowledge graph based on the received using natural language processing techniques to generate a knowledge graph for the book; identifying narrative blocks that include the target concept, referred to herein as target narrative blocks; and background narrative blocks <i.e., narrative blocks that do not include the target concept>”);
determining a set of branches of the knowledge graph from which information is retrieved (col. 3, lns. 34-43; the knowledge graph including a plurality of nodes and edges, wherein the nodes may represent concepts found in the book, such as actors, characters, themes, and/or actions; and the nodes may be linked together with edges to represent a connection between the nodes);
identifying negative intent branches based on the exclusion context and applying a parsing mechanism that identifies inclusion and exclusion criteria omitted as stop words and prunes the knowledge graph (col. 3, lns. 66-col. 4, lns. 5; col. 5, lns. 66-col. 6, lns. 24; col. 7, lns. 8-21; determining that narrative blocks containing background information that do not include an intricately related concept can be skipped; and “The natural language processor 124 may include numerous subcomponents, such as a tokenizer, a part-of-speech (POS) tagger, a semantic relationship identifier, and asyntactic relationship identifier…).
Clark does not explicitly disclose the features of analyzing the received search query as to a topic; during pre-processing of the search query, removing words in a stop word list during indexing, wherein stop words have a negative intent and context; recognizing exclusion criteria based on the stop words and proactively filtering content.  However, Hardeniya discloses that “Sentiment Analysis is used for text classification which classifies the text into positive, negative and neutral”, “The major categories under which sentiment analysis approaches fall include – Machine learning based techniques, Lexicon based techniques and the hybrid of these.  In machine learning techniques various classification methods like Support Vector Machine (SVM)…” (Abstract, pg. 53, [The rapid growth of World Wide Web has…] and [The major categories under which…]; pg. 55, [Andreea Salinca has proposed…]; Table 1).  In addition, Hardeniya discloses that “Topic identification is done by increasing the weight of sentences containing the word related to the topic” (pg. 54, [Mikula and Machova…]).  Furthermore, Hardeniva discloses that “Preprocessing is done before sentiment polarity calculation.  Preprocessing is required to remove the words which are not useful in polarity calculation and process the words of sentences to match with the dictionary…” (pg. 56, [4.2 Preprocessing]).  Hardeniya additionally discloses that “Negation words are the word…in the text “this smart phone is not good”, the negation word “not” reverses the polarity of sentence” (pg. 57, lns. 3-13) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Hardeniya in the system of Clark in view of the desire to enhance the retrieval process by utilizing the sentiment analysis scheme resulting in improving the efficiency of retrieving the targeted results.  In addition, Clark in view Hardeniya discloses a system comprising: a processor; a data bus coupled to the processor; and a computer-usable medium embodying computer program code; and a non-transitory (Clark: col. 19, lns. 1-14; fig. 1).

Regarding claims 2, 9 and 16, Clark in view of Hardeniya disclose the method wherein the query intent is identified by the filter word list (Clark: col. 7, lns. 34-60).

Regarding claims 3, 10 and 17, Clark in view of Hardeniya disclose the method wherein the analyzing includes parsing the received content using natural language processing to subject, topic, noun phrase and query intent (Clark: col. 5, lns. 66-col. 6, lns. 4; col. 7, lns. 8-21; col. 8, 

Regarding claims 4, 12 and 18, Clark in view of Hardeniya disclose the method wherein the received search query includes inclusion and exclusion criteria (Clark: col. 6, lns. 11-41).

Regarding claims 5, 11 and 19, while Clark in view of Hardeniya disclose the method for weighting according to their importance of the associated concept (Clark: col. 11, lns. 7-16; fig. 3), the references do not explicitly disclose that wherein the identifying negative intent branches includes assigning a weight of zero “0” to negative intent branches.  However, it would have been obvious for one with ordinary skill in the art to recognize that the specific weight assignment utilized would have been an obvious design choice to one with ordinary skill in the art in view of meeting a designer’s programming requirements and achieving the particular desired performance. 

Regarding claims 6 and 13, Clark in view of Hardeniya disclose the method wherein the information retrieved is a corpus of data (Hardeniya: pg. 53, [The major categories under which…]).  Therefore, the limitations of claims 6 and 13 are rejected in the analysis of claims 1 or 8, and the claims are rejected on that basis.

Regarding claims 7, 14 and 20, Clark in view of Hardeniya discloses the method further comprising preprocessing the received content removing stop words if the query intent is not .

Response to Arguments
14.	Applicant's arguments filed on 01/20/2022 have been fully considered but they are not persuasive. 
	In response to applicant’s arguments regarding claims 1, 8 and 15 that “Independent claims 1, 8 and 15 have been amended to recite features not taught or suggested by the art…”, the examiner disagrees.  More particularly, the arguments are not persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Clark in view of Hardeniya discloses what has been claimed as explained in the rejection.  It should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable. 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161